DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-6, 11 have a priority date of that of the great grandparent application 15/700879: 9/11/17, claims 7-10 have a priority date of the parent application 16/395469: 4/26/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/21, 1/26/21, 11/19/21, 5/5/20 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2013/0292120 in view of Li (US 2009/0145607) and Lende (US 7954549).
Patil discloses compositions for treating subterranean formations comprising an aqueous silica sol and a chemical activator for such (abstract).  The activator is an acid such as phytic acid (abstract).  The silica sol has a concentration of 1-70 wt%, the remaining being water [0106] and the composition gels to form a solid [0112].  The pH 
Patil includes elements above but does not disclose the use of a polyamine.  Li discloses treatment fluids for subterranean formations (abstract).  Li discloses that the pH of a fluid can be buffered or adjusted by various agents [0026].  Therein a strong base or acid may be added to the composition without causing any large change in pH value, but will buffer the solution.  Examples of such agents include polyamines such as tetraethylenepentamine [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patil the use of polyamines such as tetraethylenepentamine, as taught by Li, in order to buffer the pH of the composition.
Patil includes elements as set forth above.  Patil discloses the use of silica sols but does not disclose if such are amorphous.  Lende discloses the use of colloidal silica sol based gels (title, abstract).  The composition gels in the formation, and is thusly akin to that of Patil.  Lende discloses that the silica used for the colloidal silica sol may be amorphous (Column 5 lines 10-15).  Lende thusly teaches these to be suitable for the intended use (gelling colloidal silica sols for use in subterranean formations) of Patil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patil the use of amorphous silica sol, as taught by Lende, since it is recognized in the art as a suitable colloidal silica for gelling in formations.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

As such all elements of claim 1 are met.  Claim 3 is met by Table 4, as discussed above.  The amount of polyamine when used as a buffering/pH agent is a result effective variable, e.g. the more buffering or higher the pH needed the more polyamine would be added.  Thus one would be motivated to increase or decrease the amount thereof and such would embrace the requirements of claim 4, rendering the claim prima facie obvious.  Since the composition requirements are met and one would not want to waste any chemicals, the consumption of the acid and/or polyamine is prima facie obvious and meets the requirements of claim 5.  It is noted that the claim does not require all of one or the other to be consumed.  The polyamines discussed above further meet the requirements of claim 6.  The organoamino compounds such as tetraethylenepentamine are disclosed to be used in amounts of 0.01-2 wt% [0036], as required by claim 10.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Li and Lende in further view of James (US 2017/0234104) and Griffith (US 6503870).
Patil, Li and Lende include elements as set forth above.  They do not disclose the use of an epoxy resin in the packer fluid.  James discloses methods for well treatment (title) comprising injecting treatment fluids into a well that may seal cracks or fissures in cement casings (abstract).  The treatment fluid may comprise silica nanoparticle suspensions (abstract) [0024], [0035] and also comprise epoxy resins [0034].  See also claims 2 and 4.  James thusly discloses that it is known to use epoxy resins in combination with silica nanoparticle suspensions for sealing compositions in the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patil, Li and Lende the use of epoxy resins, as taught by James, since they are known to be used with silica particle sealing compositions in well treatment fluids.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See also MPEP 2143 A and E.
James includes elements as set forth above but does not disclose the species of epoxy resins that may be used.  Griffith discloses sealing compositions for subterranean formations comprising epoxy resins (abstract).  The epoxy resins include bisphenol A resins (Column 5 lines 20-26) and they may be used in amounts ranging 30-70 wt% (Column 5 lines 54-56).

Elements above meet the requirements of claims 7-9.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Albeit currently rejected under 112 2nd above, Claim 2 wherein the acid is required to be acetic acid is deemed allowable.  The Examiner recommends amending acetic acid into claim 1.  Herein, acetic acid is a known pH additive, see Putzig (US 2012/0012317) [0035], however, normally one adds either an acid or a base to modify or buffer the pH (not both).  Since the above rejection already adds polyamines to modify the pH, the addition of acetic acid as a pH modifying material would be counterintuitive.  Adding acetic acid for other reasons is also not suggested or disclosed by the closest prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 12, 13, 14 of U.S. Patent No. 10683452. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 7 of ‘452 meet the requirements of instant claims 1, 5, 7, claim 12 of ‘452 meets the requirements of instant claim 6, claim 14 of ‘452 meets the requirements of instant claim 8 and claim 13 of ‘452 meets the requirements of instant claim 9.

Claims 1, 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 11 of U.S. Patent No. 10316238. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5 and 6 of ‘238 meet the requirements of instant claims 1, 5, claim 11 of ‘238 meets the requirements of instant claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768